Ralph N. Robinson was killed July 8, 1921 while crossing at about 1:00 o’clock A. M., the tracks of the Pennsylvania Railroad Co. in the village of Atwater, Portage County, Ohio; *123and while traveling upon the road, to which he was a total stranger.
Attorneys — Moore, Barnum & Hammond for Robinson; Harrington, DeFord, Huxley & Smith for Company; all of Youngstown.
The case has been tried three times and always reversed by the Court of Appeals, the principal ground of error being that the trial court refused to charge what is known as request No. f of the Company, and is as follows :—
“The court says to you that the law required Ralph N. Robinson, plaintiff’s decedent and driver of the automobile on the night in question, to have his machine under such control that the machine could be stopped or otherwise avoid obstructions and dangers within the area lighted by its headlights.” Robinson, Admx. contends in the Supreme Court:
1. That above request is not and never has been the law of the State of Ohio or any sister state.
2. That request No. 1 is palpably bad law, not applicable to the facts of the case, and the refusal of the trial court to give this request could in no manner be prejudicial.
3. That the Supreme Court in 111 OS. 726 never meant to lay down a rule of law to the jury which was palpably bad or which was not material or relevant to facts in a case.
Note — Motion to certify allowed, 5 Abs. 44.